DETAILED ACTION
Claims 1, 4-10 are allowed.
This office action is in response to amendment file after non-final filed on October 22nd, 2021.  Claims 1, 4-5, and 8 have been amended.  Claims 2-3 have been canceled.  No new claims have been added.  Claims 1, 4-10 are presented here.  Claims 1 and 8 are independent.
The prior office actions incorporated herein by reference.  In particular, the observation with respect to claim language, and response to claim language, and response to previously presented arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-10 are allowed over prior art of record, renumbered as 1-8.

Examiner’s Statement of Reason for Allowance
The following is in examiner’s statement of reason for allowance: Independent claim 1, and 8 are allowed in view of prior art.
The closest Anandakumar et al. (US PGPUB No. 2005/0235159) disclose, a wireless interface device for a keyboard of a computer system is achieved. The device comprises a radio transmitter and receiver. A modem encodes data to be sent by the 
McClain et al. (US Patent No. 6,731,536) disclose, in protecting Flash memory data, a flexible system and method provides for different levels of protection. It offers the ability to dynamically lock a sector of memory using a dynamic protection bit in volatile memory. It offers persistent locking of a sector using a non-volatile bit in memory and locking this status using a lock bit in volatile memory. It offers yet further protection by including a password mode which requires a password to clear the lock bit. The password is located in an unreadable, one time programmable area of the memory. The memory also includes areas, whose protection state is controlled by an input signal, for storing boot code in a protected manner.
Roberts et al. (US Patent No. 9,603,015) disclose, a device may include at least one communication interface configured to exchange signals with another device, and a pairable component configured to: assure the another device of mutual proximity by exchange of at least two progressively increasing locator signals and corresponding acknowledgement signals, receive executable validating code from the another device, 
Bernsen et al. (US PGPUB No. 2018/0375870) disclose, in a network system for wireless communication an enrollee accesses the network via a configurator. The enrollee acquires a data pattern that represents a network public key via an out-of-band channel by a sensor. The enrollee derives a first shared key based on the network public key and the first enrollee private key, and encodes a second enrollee public key using the first shared key, and generates a network access request. The configurator also derives the first shared key, and verifies whether the encoded second enrollee public key was encoded by the first shared key, and, if so, generates security data and cryptographically protects data using a second shared key, and generates a network access message. The enrollee processor also derives the second shared key and verifies whether the data was cryptographically protected and, if so, engages the secure communication based on the second enrollee private key and the security data. 
Abdo et al. (US Patent No. 7,224,801) disclose, a method and apparatus for securely connecting one or more wireless peripheral devices such as keyboards, mice, gamepads, remote controllers, joysticks and one or more host systems such as personal computers or workstations, the secure connection reducing the vulnerability of wireless communications between a wireless peripheral device and a host system to accidental or malicious interference or eavesdropping.
 a mouse body, wherein when the mouse body is operated by a user, an original information is generated, wherein the original information is encrypted and converted into an encryption information by the mouse body; and a wireless receiver connected with a computer host, and receiving the encryption information from the mouse body, wherein after the encryption information is received by the wireless receiver, the encryption information is decrypted by the wireless receiver, so that the encryption information is restored into the original information, wherein after the computer host receives the original information through the wireless receiver, the computer host performs a corresponding operation wherein the wireless receiver is configured to generate a pairing identification code and transmit the pairing identification code to the mouse body during a process of pairing the wireless receiver with the mouse body, wherein the mouse body is configured to generate a random password table according to the fixed password table in the mouse body and the pairing identification code, wherein the original information is encrypted and converted into the encryption information by the mouse body according to the fixed password table in the mouse body and the random password table generated by the mouse body”, as recited in claim 1.
“A data transmission method for a wireless mouse, the wireless mouse comprising a mouse body and a wireless receiver, the mouse body being operable by a user, the wireless receiver being connected with a computer host, the data transmission method comprising steps of: (a) storing a fixed password table in the mouse body and a fixed password table in the wireless receiver; (b) generating a pairing identification code 
None of the prior arts of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  Therefore, claims 1 and 8 are considered to be allowable.
Dependent claims 4-7 and 9-10 depend upon the above-mentioned allowable claims 1 and 8 are therefore allowed by virtue of their dependency.

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406. The examiner can normally be reached Monday-Friday 8:00 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S SHAMS/Examiner, Art Unit 2434                                                                                                                                                                                                        
/ABIY GETACHEW/Primary Examiner, Art Unit 2434